Russell C. J.
In the absence of a demurrer, the plaintiff’s petition, in which he sought to recover on a quantum meruit the reasonable value of his services as an attorney at law, set forth a cause of action. His right to receive adequate compensation for his services as an attorney in actually recovering money or property for his client was not necessarily defeated because his right to compensation may have been in the first instance expressly contingent upon a recovery of some amount in favor of his client. The case as laid was supported by proof. The exceptions to the evidence can not be considered, because it does not appear that the objections now urged were offered at the trial; and the evidence itself is not specifically set forth in the motion for a new trial. The exceptions to the charge are' without merit. The court did not err in overruling the motion for a new trial.

Judgment affirmed.